NUMBER 13-11-00296-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

                           IN RE JERRY RAY MERCER


                     On Petition for Writ of Mandamus and
                      Motion for Emergency Stay/Relief.


                         MEMORANDUM OPINION
                    Before Justices Garza, Vela and Perkes
                      Memorandum Opinion Per Curiam

       Relator, Jerry Ray Mercer, has filed a petition for writ of mandamus alleging that

the Honorable Randy M. Clapp, presiding judge of the 329th Judicial District Court of

Wharton County, Texas, abused his discretion by rendering an order on April 27, 2011,

granting in part a motion to compel filed by real party in interest, Maxim Production Co.,

Inc., and requiring relator to produce his tax returns for the years 2004, 2005, 2006, 2007,

and 2008. Relator has also filed a “Motion for Emergency Stay/Relief” in which he asks

that this Court impose a stay on the underlying proceedings, trial court cause number
44,438.

       Having reviewed and fully considered relator’s petition and motion, this Court is of

the opinion that relator has not shown himself entitled to the relief requested and that the

petition and motion should be denied.            Accordingly, relator’s petition for writ of

mandamus and motion for emergency stay are DENIED.


                                                          PER CURIAM

Delivered and filed the
10th day of May, 2011.




                                             2